Upon a review of the record, and the record in a related action captioned Lake Anne Homeowners Assn. v Lake Anne Realty Corp. (225 AD2d 736 [decided herewith]), we find that the Supreme Court properly denied the defendant’s frivolous motion pursuant to CPLR 5015. We further find that the award of attorney’s fees and sanctions against the defendant in the amount of $1,000 was a proper exercise of the court’s discretion pursuant to 22 NYCRR 130-1.1. Rosenblatt, J. P., Miller, Ritter and Sullivan, JJ., concur.